FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1 - 12777 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AZZ incorporated Employee Benefit Plan & Trust B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AZZ incorporated One Museum Place 3100 West 7th Street, Suite 500 Fort Worth, Texas 76107 REQUIRED INFORMATION The AZZ incorporated Employee Benefit Plan & Trust is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”). Attached hereto is a copy of the most recent financial statements and schedules of the AZZ incorporated Employee Benefit Plan & Trust prepared in accordance with the financial reporting requirements of ERISA. AZZ incorporated Employee Benefit Plan and Trust Financial Statements and Supplemental Schedule Years Ended February 28, 2010 and 2009 with Report of Independent Registered Public Accounting Firm AZZ incorporated Employee Benefit Plan and Trust Financial Statements and Supplemental Schedule Years Ended February 28, 2010 and 2009 Table of Contents Report of Independent Registered Public Accounting Firm 1 Report of Independent Registered Public Accounting Firm – Prior Year 2 Financial Statements: Statements of Net Assets Available for Benefits 3 Statements of Changes in Net Assets Available for Benefits 4 Notes to Financial Statements 5 Supplemental Schedule: Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) 12 NOTE: All other schedules required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted since they are either not applicable or the information required therein has been included in the financial statements or notes thereto. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the AZZ incorporated Employee Benefit Plan and Trust We have audited the accompanying statement of net assets available for benefits of the AZZ incorporated Employee Benefit Plan and Trust (the Plan) as of February 28, 2010, and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the AZZ incorporated Employee Benefit Plan and Trust as of February 28, 2010, and the changes in its net assets available for benefits for the year then ended, in conformity with accounting principles generally accepted in the United States of America. Our audit was performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for purposes of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. WEAVER AND TIDWELL, L.L.P. Fort Worth, Texas August 27, 2010 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the AZZ incorporated Employee Benefit Plan & Trust We have audited the accompanying statements of net assets available for benefits of the AZZ incorporated Employee Benefit Plan & Trust as of February 28, 2009 and February 29, 2008 and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the AZZ incorporated Employee Benefit Plan & Trust as of February 28, 2009 and February 29, 2008, and the changes in its net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of Schedule H, line 4i- schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. WHITLEY PENN,LLP Fort Worth, Texas August 26, 2009 2 AZZ incorporated Employee Benefit Plan and Trust Statements of Net Assets Available for Benefits February 28, Assets Investments, at fair value: Shares of registered investment companies: Mutual funds $ $ AZZ incorporated common stock Money market fund Participant loans Total investments Receivables: Employer contributions Participant contributions Other - Total receivables Total assets Liabilities Excess contributions payable - Net Assets Available for Benefits $ $ 3 AZZ incorporated Employee Benefit Plan and Trust Statements of Changes in Net Assets Available for Benefits Year Ended February 28, Additions to Net Assets Investment income: Interest and dividend income $ $ Net realized and unrealized gains (losses) ) Other gains (losses) - Total investment income ) Contributions received or receivable: Employer Participants Others (including rollovers) Total contributions Total additions Deductions from Net Assets Benefits paid to participants Other fees/expenses - Net increase (decrease) in net assets available for benefits ) Net assets available for benefits at beginning of year Net assets available for benefits at end of year $ $ 4 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements A.Description of the Plan The following description of the AZZ incorporated Employee Benefit Plan and Trust (the “Plan”) provides only general information.The Plan is sponsored by AZZ incorporated (the “Company”).Participants should refer to the Plan Agreement or Summary Plan Description for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan covering substantially all full-time employees of the Company and its affiliates who have completed ninety days of service and attained 18 years of age.Eligibility for profit sharing begins after one year of service. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”). For the period of March 1, 2009 through July 31, 2009 of fiscal year 2010 The Hartford was the trustee of the plan. Effective August 1, 2009, the Company has adopted the Mass Mutual Defined Contribution Prototype Plan and Trust and appointed State Street Trust as trustee of the trust established under the Plan. Plan Assets were moved to Mass Mutual effective August 1, 2009. Contributions Participants may elect to contribute from 1% to 50% of their eligible compensation, subject to Internal Revenue Service (“IRS”) limitations.The Company provides discretionary matching contributions equal to a percentage of participant contributions as determined annually by the Company’s Board of Directors.Additionally, the Company may contribute discretionary profit sharing amounts to the Plan as determined each year by the Company’s Board of Directors.To be eligible for profit sharing contributions, participants must be actively employed on the last day of the Plan year, must have completed 1,000 hours of service and completed one year of service. Participants may elect to commence voluntary contributions or modify the amount of voluntary contributions made on the first day of each quarter within the Plan year. Participants who are eligible to make salary deferral contributions under the Plan and who have attained age 50 before the close of the Plan year may make catch-up contributions in accordance with, and subject to the limitations imposed by the Code. Participant Accounts A separate account is maintained for each participant and is credited with participant contributions, Company contributions, and actual earnings thereon as well as forfeitures of terminated participants’ non-vested accounts. 5 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Forfeited Accounts Forfeited balances of terminated participants’ non-vested accounts are reallocated among the remaining participants in the proportion that each participant’s compensation for the year bears to the total compensation of all participants for the year. Investment Options Unless specifically electing not to defer, all employees are automatically enrolled in the plan in accordance with the terms and provisions of the Safe Harbor Amendment. Participants may direct contributions to their account in a variety of investment options, which vary in degree of risk, with the exception of AZZ incorporated common stock for which participants may only hold or sell existing shares.Participants may change their investment options at any time.Investments are held by Mass Mutual, the record keeper, funding agent, and a party-in-interest.Under a trust agreement with the Company, State Street Trust Company is a directed trustee.The Plan’s assets are invested in accordance with directions provided by the Company. Vesting Participant contributions to the Plan plus actual earnings or losses thereon are fully vested at all times.The participant’s share of matching contributions and profit sharing contributions and earnings and losses thereon which were contributed to the plan prior to March 1, 2008 vest in accordance with the following schedule: Years of Service Vesting Percentage Less than 1 year 0 % 1 year 20 % 2 years 40 % 3 years 60 % 4 years 80 % 5 years % Effective March 1, 2008, the participants of Qualified Automatic Contribution Agreement (“QACA”) matching contributions and earnings and losses thereon vest in accordance with the Safe Harbor provisions and the following schedule: Years of Service Vesting Percentage Less than 2 years 0 % 2 years % 6 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Profit sharing contributions continue to vest over the five year vesting schedule. Participants will vest 100% upon attainment of age 65, or in the event of death or disability while employed by the Company. Loans Participants may borrow from their account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50% of their vested account balance.Loan terms range from one to five years.The loans are secured by the balance in the participant’s account and bear interest at prime.Interest rates for 2010 ranged from 3.25% to 9.25%.Principal and interest are paid ratably through payroll deductions. Participant Withdrawals On termination of service, if a participant’s vested benefits are less than $1,000, the benefit is payable in a lump sum.If the vested benefit is greater than $1,000, the participant may elect to receive either a lump-sum amount or annual installments over a period not to exceed the life expectancy of the participant and the participant’s beneficiary.Prior to termination of service, a participant may elect to receive all or any portion of their accrued benefit if the participant has participated in the Plan at least five years and is 100% vested. B.Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are presented on the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Accordingly, actual results may differ from these estimates. Investment Valuation The investments of the Plan are stated at fair value as of the end of the Plan year. Purchases and sales of securities are recorded on the trade dates.Gains or losses on sales of securities are calculated using the average cost of the securities sold.Interest income is recorded on the accrual basis. All investments and uninvested cash were held by Mass Mutual under a trust agreement.The Plan’s investments are generally subject to market or credit risks customarily associated with debt and equity investments. 7 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Contributions Participant and employer contributions are accrued in the period in which they are deducted in accordance with salary deferral agreements and as they become obligations of the Company, as determined by the Plan’s administrator. Payment of Benefits Benefits are recorded when paid. Plan Expenses Employees of the company perform certain administrative functions with no compensation from the Plan.The Company or the Plan pays administrative expenses of the Plan.Administrative expenses paid by the Plan are properly reflected in the accompanying statements of changes in net assets available for benefits. Subsequent Events The Plan evaluated all events or transactions that occurred after February 28, 2010 through the date these financial statements were available to be issued. C.Investments At February 28, 2010 and 2009, individual investments that represent 5% or more of net assets available for benefits are as follows: MFS Value Fund $ Premier Money Market Fund American Funds Growth Fund of America American Funds EuroPacific Growth Fund PIMCO Total Return Fund MFS Total Return Fund A $ MFS Value Fund A MFS Bond Fund A American Funds Growth Fund of America R4 3,299,694 MFS Global Equity Fund A MFS Money Market Fund 8 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) During the years ended February 28, 2010 and 2009, net realized and unrealized gains (losses) were comprised of the following: Mutual funds $ $ ) AZZ incorporated common stock ) Net realized and unrealized gains/losses $ $ ) D. Fair Value Measurements Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. A three-tier hierarchy has been established that is used to identify assets and liabilities measured at fair value. The hierarchy focuses on the inputs used to measure fair value and requires that the lowest level input be used. The three levels are defined as follows: - Level 1: Inputs are unadjusted, quoted prices in active markets for identical assets or liabilities as of the reporting date. - Level 2: Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly. - Level 3: Unobservable inputs that are not corroborated by market data. A description of the methodologies used to measure the fair value of assets and liabilities follows. These methodologies were consistently applied to all assets carried as of February 28, 2010. The methodology used to measure each major category of assets and liabilities is as follows: - Mutual funds: Valued based on quoted market prices of the underlying assets provided by the trustee and are classified within Level 1 of the valuation hierarchy. - Common stock: Valued at the closing price reported on the active market on which the individual securities are traded and classified within Level 1 of the valuation hierarchy. - Money market fund: Valued based on the short-term cash component as of the measurement date and classified within Level 1 of the valuation hierarchy. - Participant loans: Valued at the outstanding principal balance, which approximates fair value and are classified within Level 3 of the valuation hierarchy. 9 AZZ incorporated Employee Benefit Plan and Trust Notes to Financial Statements (continued) Fair Value Measurements at February 28, 2010 Using Total Carrying Value as of February 28, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Equity Funds $ $ $
